Exhibit 10.14

 

 

 

TERMINATION AGREEMENT TO THE IRREVOCABLE ADMINISTRATION AND SHARE CONTROL TRUST
AGREEMENT 1227 DATED FEBRUARY 7, 2012

 

 

entered into by and between

 

Desarrollos Zapal, S.A. de C.V.

(Settlor and Second Place Beneficiary)

 

 

 

 

Banco Invex, S.A.,

Institución de Banca Multiple

Invex Grupo Financiero

Fiduciario

 

(Trustee)

 

 

and

 

Invecture Group, S.A. de C.V.

 

(First Place Beneficiary)

 

 

October 16, 2013

 

 

 

 

 





 

--------------------------------------------------------------------------------

 

 

Termination Agreement with respect to the Irrevocable Administration and Share
Control Trust Agreement 1227 executed on February 7, 2012  (hereinafter, the
“Agreement”), entered into this October 16,  2013,  by and between:  

 

(1)



Desarrollos Zapal, S.A. de C.V.,  as Settlor and second place
beneficiary (hereinafter indistinctly  “DZ”,  “Settlor” or  “Second Place
Beneficiary”);

 

(2)



Invecture Group, S.A. de C.V.,  as first place beneficiary  (hereinafter  “First
Place Beneficiary”); and

 

(3)



Banco Invex, S.A., Institución de Banca Multiple, Invex Grupo Financiero,
Fiduciario,  as trustee  (hereinafter “Trustee”) (Trustee jointly with Settlor
and First Place Beneficiary hereinafter identified as the “Parties”).

 

DECLARATIONS

 

I. Settlor and Second Place Beneficiary declares, through its representative,
that:

 

A. It is a company incorporated and validly existing in accordance with the laws
of the Mexican United States (“Mexico”), as evidenced in public instruments that
at the time, were attached to the Irrevocable Administration and Share Control
Trust Agreement 1227 dated February 7, 2012 (hereinafter the “Trust”) as
Exhibit 3;

 

B.Its representative has the sufficient powers and authority to enter into this
Agreement in the name and on behalf of Settlor and Second Place Beneficiary, as
evidenced in the public instrument attached to this Agreement as Exhibit A,
 and such authority has not been revoked, limited or modified in any manner
whatsoever;

 

C.It has sufficient authority to enter into this Agreement, it has obtained all
the necessary authorizations (including without limitation, all those corporate
acts required for such purpose), and it has delivered the necessary
notifications for the execution of this Agreement and for the compliance of its
obligations pursuant to same;

 

D.This Agreement constitutes a valid and connecting obligation for Settlor,
enforceable against it in accordance with the terms and subject to the
conditions herein provided;  

 

E.It has complied with all the laws and regulations applicable to the execution
of this Agreement;

 

F.The execution of this Agreement and the compliance of its obligations pursuant
to same does not oppose or violate: (1) its corporate by-laws; (2) any
applicable legal provision or contract or agreement of any nature with respect
 to which Settlor is a party;  nor (3) any law, regulation, decree, judicial or
administrative resolution,  license, permit  or concession  of any kind with
respect to which Settlor is subject to or is titleholder of.

 

II. First Place Beneficiary through its representative declares that:

 

A. It is a  company dully incorporated and validly existing in accordance with
the laws of the Mexican United States (“Mexico”), as evidenced in the public
instruments that at that time, were attached to the Trust Agreement as Exhibit
5;





1

 

--------------------------------------------------------------------------------

 

 

B.Its representative has enough and sufficient powers and authority for the
execution of this Agreement, in the name and on behalf of the First Place
Beneficiary,  as evidenced in public instrument that at that time, was attached
to the Trust Agreement as Exhibit 6,  and such authority has not been revoked,
limited or modified in any manner whatsoever;

 

C.This Agreement constitutes a valid and connecting obligation of the First
Place Beneficiary, enforceable against it in accordance with the terms and
subject to the conditions herein established;  

 

D.The execution of this Agreement and the compliance with all of its obligations
does not oppose or results in a breach of: (1) its corporate by-laws; (2) any
applicable provision or contract or agreement of any nature with respect to
which the First Place Beneficiary is a party;  nor (3) any law, regulations,
decree, judicial or administrative resolution, license, permit  or concession of
any kind to which the First Place Beneficiary is subject to or is a titleholder
of.  

 

 

III. Trustee through its deputy trustee declares that:  

 

A.It is a multiple banking institute dully incorporated and validly existing in
accordance with the laws of Mexico;

 

B.It has the sufficient authority to execute this Agreement and to comply with
its obligations hereunder;

 

C.Its deputy trustee has sufficient powers and authority for the execution of
this Agreement in the name and on behalf of the Trustee, as evidenced in the
public instrument that at the time was attached to the Trust Agreement
as Exhibit 7,  and which authority has nor been revoked, limited or modified in
any manner whatsoever;

 

D.The execution of this Agreement and the compliance of its obligations do not
oppose or violate  (1) its corporate by-laws, or (2) any law, contract or
agreement of any nature with respect to which the Trustee is a party;

 

E.This Agreement constitutes a valid and enforceable obligation against the
Trustee in the terms hereof.

 

GIVEN THE ABOVE DECLARATIONS,  the Parties to this Agreement grant the
following:

 

CLAUSES

 

FIRST. Subject matter.  The Parties hereby agree to terminate the Trust and
formalize the termination of same pursuant to the cause provided in fraction V
of Article 392 of the General Law of Negotiable Instruments and Credit
Operations  “LGTOC”).

 

The Parties hereby evidence through this Agreement that they have not and shall
not have any complaint against the other party and,  in its case,  against their
affiliates, subsidiaries or those representing their rights,  with respect to
any economic obligation acquired prior to the date of this Agreement and related
to or deriving from the Trust, including damages, losses, expenses or costs;
 therefore, the Parties grant to this effect, the broadest release allowed by
law in favor of the other party, and the Parties do not reserve for themselves
any judicial action or right that in the past,



2

 

--------------------------------------------------------------------------------

 

 

present or future may correspond to any of them against the other party,  and in
its case,  against their affiliates, subsidiaries or those representing its
rights, mutually releasing the other party from all responsibility generated
prior to the execution of this Agreement in relation to the Trust, whether of
civil, contractual, extra contractual, moral damage or of any other nature.

 

SECOND. Situation of the Assets upon extinguishing of the Trust.  In terms of
Article 393 of the LGTOC and that provided in Clause Forth subparagraph (g) and
Eleventh of the Trust Agreement, due to the fact that the Earn-in Agreement  (as
such term is defined in Precedent I of the Trust Agreement)  has been
definitively terminated pursuant to that provided in such agreement, due to a
cause different from the exercise of the Option granted to the First Place
Beneficiary,  the Parties to this Agreement hereby agree for all legal effects, 
that the assets at this time comprising the Trust Assets  (as such term is
defined in Clause Fifth of the Trust Agreement) be reverted to Settlor for the
definitive cancellation of the DZ Shares in Trust  (as such term is defined in
Clause First of the Trust Agreement). For purposes of the foregoing, the Parties
obligate themselves to carry out all the required actions and to perform all
necessary acts in accordance with the applicable laws, in order to return the
Trust Assets to Settlor.

 

THIRD.  Notifications.  All notifications and other communications deriving from
this Agreement must be in writing or in the manner indicated in this Agreement,
 in Spanish language and shall be addressed at the domiciles designated below,
or at any other address or facsimile number determined by the corresponding
addressee,  through written notification to the other Parties.

 

Notifications and communications must be personally delivered  or sent by
facsimile addressed as previously indicated, and shall be effective if delivered
through a messenger, upon its reception, or if sent via facsimile upon transfer
on working Days and Hours (as such term is defined in the Trust)  and a
confirmation of reception has been received. The Parties designate as their
domiciles the following:

 

TRUSTEE:

Torre Esmeralda I

Blvd. Manuel Avila Camacho 40, piso 9

Col. Lomas de Chapultepec

Delegación Miguel Hidalgo

11000, Mexico, D.F.

Att’n: Ricardo Calderón Arroyo and/or Edgar Figueroa Pantoja

Tel: 5350-3333

Fax: 5350-3399

 



3

 

--------------------------------------------------------------------------------

 

 

SETTLOR AND SECOND PLACE BENEFICIARY:

Desarrollos Zapal, S.A. de C.V.

Sonora No. 760 E/Gómez Farías

Col. Pueblo Nuevo

23060 La Paz, B.C.S.

Att’n: Frederick H. Earnest

 

c.c. Vista Gold Corp. and DZ Shareholders  from Grupo Vista

Suite 5, 7961Shaffer Parkway

Littleton, Colorado U.S.A.

80127

Att’n: Frederick H. Earnest

 

(in  the understanding that any notification  to Settlor shall be valid until
the date on which the copy herein provided is delivered)

 

FIRST PLACE BENEFICIARY:  

Montes Urales 750 3er Piso Local A

Lomas de Chapultepec, 11000,

Mexico, D.F.

Att’n: John Detmold

Tel. 1579-4900

 

FORTH.  Exhibits and Headings. All documents attached to this Agreement are an
integral part of same as if transcribed herein. Headings included in this
document are only used for convenience purposes; however they shall not affect
the interpretation of this Agreement.

 

FIFTH. Counterparts. This Agreement is signed in (3) counterparts,  one (1) for
Settlor,  and one (1) for Trustee and,  one (1) for First Place
Beneficiary. This Agreement may be executed in any number of counterparts,  each
of which shall be an original, and all together shall constitute one single
Agreement; signed pages may be separated from its copy and added to one single
document in order that all signed pages are materially in the same document.

 

SIXTH. Applicable laws, Interpretation and Jurisdiction.  (a) This Agreement
shall be governed by the laws of Mexico.    For the interpretation and
compliance of this Agreement, the Parties expressly and irrevocably submit
themselves to the jurisdiction and competence of the Courts in Mexico, City, and
they irrevocably waive any other jurisdiction that may correspond to them by
virtue of their present or future domicile or for any other reason whatsoever.

 

(b)Settlor and First Place Beneficiary acknowledge and agree that (i) Trustee
submitted itself to the exclusive jurisdiction of the competent Courts in
Mexico, City, with respect to this Agreement and, the implied transactions and
those deriving there from and, therefore,  Settlor and First Place Beneficiary
cannot be sued or judicially petitioned in other courts or jurisdictional
bodies, and (ii) Trustee cannot be submitted to trial by jury abroad, regarding
this Agreement or the transactions contained hereof.

 

IN  WITNESS WHEREOF,  the Parties sign this Agreement on the date indicated in
first page of this document.

 

SETTLOR





4

 

--------------------------------------------------------------------------------

 

 

Desarrollos Zapal, S.A. de C.V.

By:   (illegible signature)

Name: Frederick H. Earnest

Position:  Attorney-in-fact and Legal Representative

 

TRUSTEE

Banco Invex, S.A., Institución de Banca Multiple

Invex Grupo Financiero, Fiduciario

By: (illegible signature)

Name: Mauricio Rangel Laisequilla

Position:  Deputy Trustee

 

 

FIRST PLACE BENEFICIARY

Invecture Group, S.A. de C.V.

By:  (illegible signature)

Name:  Michael John Detmold Macphee

Position:  Legal Representative

 





5

 

--------------------------------------------------------------------------------

 

 

EXHIBIT  A

 

Power of Attorney of DZ Legal Representative



6

 

--------------------------------------------------------------------------------